Clause v Erie County Med. Ctr. (2018 NY Slip Op 02977)





Clause v Erie County Med. Ctr.


2018 NY Slip Op 02977


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, CURRAN, AND TROUTMAN, JJ.


445 CA 17-02103

[*1]DARELYN CLAUSE, AS ADMINISTRATRIX OF THE ESTATE OF KYLE C. ATKINS, DECEASED, PLAINTIFF-APPELLANT,
vERIE COUNTY MEDICAL CENTER, ET AL., DEFENDANTS, WILLIAM J. FLYNN, JR., M.D., AND JAMES K. FARRY, M.D., DEFENDANTS-RESPONDENTS. 


JARROD W. SMITH, ESQ., P.L.L.C., JORDAN (JARROD W. SMITH OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered July 19, 2017. The order denied the motion of plaintiff for an extension of time to perfect service of process on defendants William J. Flynn, Jr., M.D., and James K. Farry, M.D. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court